                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

TYREE DURON RUCKER,                       )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )       Case No. CIV-18-1001-R
                                          )
GARFIELD COUNTY                           )
DETENTION CENTER, et al.,                 )
                                          )
                     Defendant.           )

                                         ORDER

       Before the Court is the Report and Recommendation (R&R) of United States

Magistrate Judge Shon T. Erwin entered March 11, 2019. Doc. No. 16, wherein he

recommended that Plaintiff’s Complaint be dismissed for failure to cure deficiencies in his

Motion to Proceed In Forma Pauperis. No objection to the Report and Recommendation

has been filed nor has Plaintiff sought an extension of time in which to object.

       The docket indicates that the R&R was mailed to Petitioner’s last known address—

at the Garfield County Jail—and returned as “Refused – Unable to Forward”, and included

a handwritten note that states “Gone.” See Doc. 17. Plaintiff is responsible for providing

notice to this Court of any change of address, and “[p]apers sent by the court will be deemed

delivered if sent to the last known address given to the court.” LCvR5.4(a); see also Theede

v. U.S. Dep’t of Labor, 172 F.3d 1262, 1267–68 (10th Cir. 1999) (pro se plaintiff who

failed to provide a change of address waived right to review by failing to timely object to

the report and recommendation); Marris v. Ulloa-Marquez, CIV–14–471–D, 2014 WL

3670255, at *1 (W.D. Okla. July 22, 2014) (“It appears that Plaintiff’s lack of objection
may be due to a lack of notice. . . . [A] copy of the [R&R] mailed to Plaintiff at his address

of record was returned as undeliverable. Nonetheless, the Court finds that any failure to

receive a copy of the [R&R] does not provide a basis for an exception to the . . . ‘firm

waiver rule’ because Plaintiff was responsible for giving notice of any change of address.”).

Therefore, Plaintiff, by failing to object, has waived further review of the issues addressed

in the R&R.

       Therefore, the Report and Recommendation of the Magistrate Judge is ADOPTED

in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 3rd day of April, 2019.
